ALLOWABILITY NOTICE
Applicant’s response, received on 11/08/2021, to the previous office action has been considered and made of record. Claims 36-37 are pending further examination.

Response to Arguments
Applicant’s response, see claim amendments and Remarks, filed 11/08/2021, with respect to the previously presented prior art rejection(s) of all the corresponding claim(s) under respective 35 USC 102 and 35 USC 103 statutes have been fully considered and are persuasive because the previously presented claims that were rejected in view of the prior art have been cancelled.  Therefore, the previously presented prior art rejections have been withdrawn. 
Applicant’s response, see claim amendments and Remarks, filed 11/08/2021, with respect to the previously presented 35 USC 112(b) 2nd paragraph rejections of claims 1, 8-12, and 27-35 of the prior claimset have been fully considered and are persuasive because the previously presented claims rejected under the respective 35 USC 112(b) 2nd paragraph statute have been cancelled.  Therefore, the previously presented 35 USC 112(b) 2nd paragraph rejections of the corresponding claims have been withdrawn.
 
Allowable Subject Matter
Claims 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 36-37 each contain further limitations detailing the interrelation between the multiplexing, additional information, input image data, output device, and the color spaces not disclosed by the known or cited prior art. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666